Per Curiam,.
The facts of this case, together with the questions involved, are so clearly and fully presented in the exhaustive opinion of the learned president of the court below, that further elaboration *243is unnecessary. While there appears to have been some difference of opinion as to the construction of the tenth section of the act of 1834, the learned judge says : “We agree in all the findings of fact and in the general conclusion that the county commissioners have not authority to purchase land without the approval of two successive grand juries.” Assuming, therefore, the correctness of the findings of fact, we have considered all the questions necessarily involved, and are fully satisfied that the general conclusion unanimously reached by the court, as above stated, is entirely correct. That necessarily requires an affirmance of the decree, and renders any expression of opinion as to minor questions unnecessary.
Decree affirmed and appeal dismissed with costs to be paid by appellants.